DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  “wherein the printer controller to cause” is missing a word.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “all nozzles of the ejection device” lacks antecedent basis.  Appropriate correction is required.

Claims 7 and 8 are objected to because of the following informalities:  “the printer controller to divide” is missing a word.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein spitting is to be performed in-between a print job. However, a print job is a singular noun, and thus it is not possible to spit ink in between a singular event. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kanaya et al. (2001/0020962).

 	Regarding claims 1 and 15, Kanaya teaches inkjet printer comprising: 
an ejection device (fig. 3, item 5) movably provided along a print zone (fig. 3, zone corresponding to item 8) and a spit zone (fig. 3, zone corresponding to item 13A),
a printer controller (fig. 2, item 30) to control ejection device maintenance, and
a spittoon (fig. 3, item 20) located in the spit zone to receive maintenance ink ejected by the ejection device in the spit zone when ejection device maintenance is performed (see fig. 13A),
wherein the printer controller to
set a random spit position within the spit zone at which the ejection device is to eject the maintenance ink into the spittoon (see figs. 4, 11-13, note that “random” has not been defined in any way so as to preclude the disclosed position setting from being considered random), and
cause the ejection device to move to the set random spit position and to eject the maintenance ink into the spittoon at the random spit position (see figs. 4, 11-13).

 	Regarding claim 2, Kanaya teaches the inkjet printer of claim 1, wherein the maintenance ink is a maintenance ink for black color ejection devices and the ejection device maintenance is performed on a black color ink cartridge ([0212]-[0216]). 

Regarding claim 3, Kanaya teaches the inkjet printer of claim 1, wherein the spittoon is designed to provide as much space for maintenance ink such that the spittoon is not full with dried maintenance ink before an end of an expected lifetime of the printer (Note that this can mean anything). 

Regarding claim 4, Kanaya teaches the inkjet printer of claim 1, wherein the printer controller to cause the ejection device maintenance to he performed in-between.a print job (Note that spitting is necessarily possible between print jobs). 
 	Note also that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does, and the manner of operating a device does not differentiate an apparatus claim from the prior art. Here, Kanaya teaches all of the structural limitations of the claimed inventions as well as the functional limitations. However, even if Kanaya did not teach all functional limitations, those limitations would not differentiate the claimed invention from Kanaya because the claimed invention is an apparatus.

 	Regarding claim 5, Kanaya teaches the inkjet printer of clan 1, wherein the printer controller to cause the ejection device maintenance to be performed after printing a first page has been finished and before printing of a second page starts (Note that the broadness of the claim allows for any page printed at any time to be the first page and the second page, and thus it necessarily holds that the maintenance is performed between any two arbitrary pages are printed over time).
 	Note also that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does, and the manner of operating a device does not differentiate an apparatus claim from the prior art. Here, Kanaya teaches all of the structural limitations of the claimed inventions as well as the functional limitations. However, even if Kanaya did not teach all functional limitations, those limitations would not differentiate the claimed invention from Kanaya because the claimed invention is an apparatus.

 	Regarding claim 6, Kanaya teaches the inkjet printer of claim 1, wherein the printer controller to cause all nozzles of the ejection device to fire concurrently to eject the maintenance ink into the spittoon (see figs. 4. 11,-13, Note that all black nozzles from cartridge 6 are spit concurrently).

 	Regarding claim 7, Kanaya teaches the inkjet printer of claim: 1, where to set the random spit position, the printer controller to divide the spit zone into segments and to set a random spit position in one of the segments of the spit zone (see figs. 4, 11-13, Note that there are several segments in the scan direction of the spittoon). 
 	Note also that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does, and the manner of operating a device does not differentiate an apparatus claim from the prior art. Here, Kanaya teaches all of the structural limitations of the claimed inventions as well as the functional limitations. However, even if Kanaya did not teach all functional limitations, those limitations would not differentiate the claimed invention from Kanaya because the claimed invention is an apparatus.

 	Regarding claim 8, Kanaya teaches the inkjet printer of claim 1, wherein to set the random spit position, the printer controller to divide the spit zone into segments and to set a first random spit position in a first segment of the spit zone and to cause the printhead to move to the first random spit position m the first segment of the spit zone and to eject fluid at the first random spit position in the first segment of the spit zone and to set a second random spit position in a second segment of the spit zone, the second segment different from the first segment, and to cause the printhead to move to the second random spit position in the second segment of the spit zone and to eject fluid at the second random spit position in the second segment of the spit zone, after the printhead has ejected fluid into the spittoon at the first random spit position in the first segment of the spit zone (see figs. 4, 11-13).
	Note also that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does, and the manner of operating a device does not differentiate an apparatus claim from the prior art. Here, Kanaya teaches all of the structural limitations of the claimed inventions as well as the functional limitations. However, even if Kanaya did not teach all functional limitations, those limitations would not differentiate the claimed invention from Kanaya because the claimed invention is an apparatus.

 	Regarding claim 9, Kanaya teaches inkjet printer of claim 1, wherein to set the random spit position, the printer controller to divide the spit zone into two halves and to set a first random spit position in a left half of the spit zone and to set a second random spit position to be located in a right half of the spit zone and to cause the ejection device to move to the first random spit position in the left half of the spit one and to eject fluid at the first random spit position int the left half of the spit zone, wherein after the ejection device has ejected fluid into the spittoon at the random spit position in the left half of the spit zone, the print controller is to set a second random spit position In the right half of the spit zone and to cause the ejection device to move to the second random spit position in the right half of the spit zone and to eject fluid at the second random spit position in the right half of the spit zone (see figs. 4, 11-13).
	Note also that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does, and the manner of operating a device does not differentiate an apparatus claim from the prior art. Here, Kanaya teaches all of the structural limitations of the claimed inventions as well as the functional limitations. However, even if Kanaya did not teach all functional limitations, those limitations would not differentiate the claimed invention from Kanaya because the claimed invention is an apparatus.

 	Regarding claim 10, Kanaya teaches the inkjet printer of claim 1, wherein the spittoon is designed such that a width of the spittoon is slightly larger than a length of an ejection zone of the ejection device and a length of the spittoon exceeds the width of an election zone of the ejection device (see figs. 4, 11-13, Note that none of the claimed width, ejection zone and length have been defined, so Examiner is defining the structure of Kanaya as corresponding to the claimed structure). 

 	Regarding claim 11, Kanaya teaches the inkjet printer of claim 1, wherein the printer controller to cause the ejection device to move towards the random spit position with substantially an equal speed as a cartridge speed applied for printing in the print zone and to cause the ejection device to stop at the random spit position when the random spit position is reached (see figs. 19, 21, 22).

Regarding claim 12, Kanaya teaches the inkjet printer of claim 1, where the spit zone is arranged at one side of a print zone (see fig. 4).

 	Regarding claim 13, Kanaya teaches the inkjet printer of claim 1, wherein the spit zone is arranged at a right-hand side of the print zone and a capping station is arranged at a left-hand side of the print zone (see fig. 2, note that right and left hand sides have not been defined). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaya in view of Chandu et al. (2013/0076820).

 	Regarding claim 14, Kanaya teaches the inkjet printer of claim 1. Kanaya does not teach wherein setting the random spit position of the ejection device comprises an association of random numbers produced by standard random number generator with different positions of the ejection device in the spit zone. Chandu teaches setting positions of randomly generated positions of ink dots in image formation (Chandu, [0024], Note that a random number generator is necessarily used for the random droplet generation technique). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the technique used by Chandu to the device disclosed by Kanaya because doing so would allow for the spreading of spit ink in the spittoon in a way so as to minimize ink in any one position and thereby increase the lifespan of spittoon or decrease frequency of spittoon placement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853